ON APPELLANT’S MOTION FOR REHEARING
ROBERTS, Judge.
A majority of this Court now conclude that the search of the appellant’s automobile was, in fact, illegal. (See this writer’s opinion concurring in part and dissenting in part, filed on original submission.) Therefore, that portion of the original opinion which held the search of the vehicle to be legal is hereby overruled.
*366Nevertheless, we find the evidence sufficient to support the verdict. This case was tried before the court; both sides agreed that the evidence heard at the pre-trial suppression hearing would serve as evidence in this case. Such agreement is evidenced in the record before this Court by an instrument which reflects the appellant’s written consent to stipulations of evidence. Art. 1.15, Vernon’s Ann.C.C.P., as amended, states, in part:
“The evidence may be stipulated if the defendant in such case consents in writing, in open court, to waive the appearance, confrontation, and cross-examination of witnesses, and further consents either to an oral stipulation of the evidence and testimony or to the introduction of testimony by affidavits, written statements of witnesses, and any other documentary evidence in support of the judgment of the court. Such waiver and consent must be approved by the court in writing, and be filed in the file of the papers of the cause.”
See Keeble v. State, Tex.Cr.App., 506 S. W.2d 879 (delivered March 20, 1974). As was pointed out in the Court’s opinions on original submission, the stipulated evidence in this cause included testimony by the arresting officer that after he retrieved the bottle which he saw the appellant “flick” away, he examined the contents thereof, and concluded that it contained marihuana. Such testimony supplied the trial court with adequate evidence to support the conviction.
Therefore, the appellant’s motion for rehearing is considered, for the limited purpose of establishing the illegality of the search of the automobile; however, since the disposition of the cause remains the same, the motion is overruled.
DOUGLAS, J., concurs in the result for the reasons stated in the original opinion.